EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Applicant’s representative Eric C. Arnell on 02/23/2022.

The application has been amended as follows:
With respect to the claims:
Claim 9: Line 5, after “by the server to the navigation computer,”, delete – at least one road section --, and – a plurality of road sections --. Line 6, after “properties”, add – respectively --. Line 6, after “assigned to the”, delete – at least one – and add – plurality --. Line 7, delete – section – and add – sections --. After line 7, add -- automatically select a route from a multiplicity of routes, each of the routes connecting the departure point to the destination for a navigation, each the routes respectively comprising one or more route segments of the possible route segments, the one or more route segments comprising the plurality of road sections;
wherein automatically selecting the route comprises: 
evaluating a metric in accordance with the respective properties and the respective weights associated with the plurality of road sections; and 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI KHATIB whose telephone number is (571)270-1165. The examiner can normally be reached M-F: 7:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272 2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/RAMI KHATIB/Primary Examiner, Art Unit 3669